UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-6953


DANNY MCCOY MILES, JR.,

                Plaintiff - Appellant,

          v.

DR. TAYLOR, Doctor at Western Tidewater Regional Jail; MRS.
DARDEN, Head of Medical at Western Tidewater Regional Jail,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Leonie M. Brinkema,
District Judge. (1:16-cv-00602-LMB-JFA)


Submitted:   October 18, 2016             Decided:   October 21, 2016


Before WILKINSON, KING, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Danny McCoy Miles, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Danny McCoy Miles, Jr. appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2012) complaint.                    We

have     reviewed   the     record   and    find    no   reversible     error.

Accordingly, we affirm for the reasons stated by the district

court.     Miles v. Taylor, No. 1:16-cv-00602-LMB-JFA (E.D. Va.

July 6, 2016).      We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before    this   court    and   argument   would   not   aid   the   decisional

process.

                                                                       AFFIRMED




                                       2